DETAILED ACTION
	The Terminal Disclaimer over U.S. 10,428,319 filed on 02/21/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meaghan Bychowski on 03/16/2021.

The application has been amended as follows: 
Cancel claim 103.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
There is a significant amount of prior art teaching mutations of Cas9 nuclease for improved specificity, some of which are listed below:
Joung et al. (WO 2017/040348 A1) (see IDS).
Cereseto et al. (WO 2018/149888 A1) (see IDS).
Chavez (WO 2017/161068 A1) (see IDS).
	Zhang et al. (WO 2016/205613 A1) (see IDS).
Kleinstiver et al. (“High-fidelity CRISPR–Cas9 nucleases with no detectable genome-wide off-target effects,” Nature 490 (2016): 490-95) (see IDS).
et al. (“Rationally engineered Cas9 nucleases with improved specificity,” Science 351 (2016): 84-88) (see IDS).
Liu et al. (WO 2017/070633 A1) (see IDS).  Liu et al. in particular teach the substation D23N in claim 127.
However, no prior art of record appears to teach mutation at two or more positions of a nuclease polypeptide having identity to SEQ ID NO: 13 as recited in independent claim 95.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652